 I)EC(ISIONS O()F NATIONAL L.ABOR RELATIONS BOARDDistrict No. 10 of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO andPabst Brewing Company and Carpenters DistrictCouncil of Milwaukee County and Vicinity of theUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO. Case 30- CD 82May 17. 1979DECISION AND DETERMINATION OF[)ISPUTEBY ChAIRMAN FANNING ANI) MI MBERS PENEI.I.()ANI) TRUSI)DAIT.This is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Pabst Brewing Company, hereincalled the Employer, alleging that District No. 10 ofthe International Association of Machinists andAerospace Workers, AFIL ('IO, herein called Ma-chinists. had violated Section 8(b)(4)(D) of the Act byengaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign certainwork to its members rather than to employees repre-sented by Carpenters District Council of MilwaukeeCounty and Vicinity of the United Brotherhood ofCarpenters and Joiners of' America, AFL (IO,herein called Carpenters.Pursuant to notice, a hearing was held before Hear-ing Officer James H. Warmoth on February 15. 1979.All parties appeared and were afforded full opportu-nity to be heard, to examine and cross-examine wit-nesses, and to adduce evidence hearing on the issues.Thereafter, Carpenters. Machinists, and the Em-ployer filed briefs.Pursuant to the provisions of Section 3(b) of theNational abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Iearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. 'They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. I1F BLISINlSS 01 1111 IMPlO.()YIERPabst Brewing Company is a Delaware corporationengaged in brewing beer and other malt beverages atits facilities located in Milwaukee. Wisconsin. Duringthe past calendar year, a representative period, theEmployer received gross revenues in excess of$500,000 in the course and conduct of its business,and, during the same period of time, it sold andshipped goods and materials valued in excess of$50,000 directly to points located outside the State ofWisconsin. The parties stipulated that the Employeris engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that it will effectuatethe purposes of the Act to assert jurisdiction herein.Accordingly, we find that the Employer is engaged incommerce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the purposes of'the Act and that it will effectuate the purposes of theAct to assert jurisdiction herein.II. le I.ABOR ORGANIZATIONS INVO()IVEI)The parties stipulated, and we find, that Machinistsand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.ill. I'H1l' I)ISl'PUlEA. The Work in DisputeThe work in dispute is the installation and mainte-nance of the Shuttleworth conveyor system on linenumber four at the Employer's Milwaukee. Wiscon-sin, operation.B. Background and Fac'tsFor at least the past 20 years the Employer hasrecognized and bargained with the Machinists andhas entered into a series of collective-bargainingagreements with the Machinists, the most recent ofwhich is, by its terms, effective from August 5. 1978,to August , 1981.Also, for at least the past 20 years, the Employerhas recognized and bargained with the Carpentersand has entered into a series of collective-bargainingagreements with the Carpenters, the most recent ofwhich is, by its terms, effective from October 1. 1978,to September 30. 1981.The Employer utilizes several different types ofconveyors at its Milwaukee operation. In 1960 theEmployer, the Machinists, and the Carpenters en-tered into an agreement which provided for the as-signment of certain work to employees represented bythe Machinists and the assignment of certain otherwork to millwrights represented by the Carpenters.The terms of the agreement became effective on Octo-ber 3. 1960, and there is no showing in the record thatthere have been any agreements, written or oral, sincethat date which modify or alter the terms of theagreement.Item 23 of the 1960 jurisdictional agreement pro-vides that "all conveyors. except table top chain"conveyors shall be assigned to millwrights represent-ed by the Carpenters, and item 24 of the agreement242 NI.RB No. 49318 DISTRICT 10 AEROSPACE WORKERSprovides that "table top chain" conveyors shall beassigned to employees represented by Machinists.'In accordance with the terms of the 1960 agree-ment, the maintenance of tabletop chain conveyorswas assigned to employees represented by the Ma-chinists,2and the maintenance of pallet conveyorswas assigned to millwrights represented by the Car-penters. Sometime after the 1960 agreement becameeffective the Employer began utilizing a mesh-topconveyor and it assigned the maintenance of this con-veyor system to millwrights represented by the Car-penters. The tabletop chain conveyor and the mesh-top conveyor are both used to convey bottles andcans.In April 1978 the Employer decided to replace aportion of its tabletop conveyor system with a newtype of conveyor known as the Shuttleworth con-veyor. On or about April 28, 1978, the Employer as-signed to employees represented by Machinists thework of installing the Shuttleworth conveyor on linenumber four of its Milwaukee operation. The Em-ployer did not discuss the assignment of this workwith the Carpenters prior to making the assignment.The work of installing the Shuttleworth conveyor online number four was completed during the periodbetween April 28 and May 1, 1978. The Shuttleworthconveyor replaced a section of tabletop chain con-veyor.On May 2, 1978, the Carpenters filed a grievance inprotest of the Employer's failure to award the instal-lation and maintenance of the Shuttleworth conveyorto employees represented by the Carpenters. Thegrievance referred specifically to item 23 of the 1960jurisdictional agreement. On May 26, 1978, the Em-ployer gave the following answer to the Carpenters'grievance:The shuttle-worth [sic] conveyor installed on line#4 will be assigned to the Millwrights effective5/29/78, in accordance with the October 3, 1960agreement signed by the Millwrights and Ma-chinists.Thereafter, maintenance of the Shuttleworth con-veyor was assigned to millwrights represented by theI Item 15 of the agreement awards work on "Elevators-Hydraulic Equip-ment" to machinists. and item 73 awards work on hydraulic dnves andelevators on pallet conveyors to machinists. Item 72 awards all other workon pallet conveyors to millwrights. There are no additional references toconveyors in the agreement.2 Prior to the effective date of the 1960 agreement, the Employer utitlizeda belt-type conveyor and assigned the work of maintaining this conveyor tothe millwrights. A few years before the parties entered into the 1960 agree-ment, the Employer replaced the belt-type system with a table-top chainsystem and assigned the maintenance of the table-top chain system to themachinists.Carpenters, and this assignment was still in effect atthe time of the hearing.3On June 5, 1978, the Machinists filed a grievance inprotest of the Employer's reassignment of the dis-puted work. The Machinists' grievance referred to ar-ticle I, section 2, of the collective-bargaining agree-ment between the Employer and the Machinists andto "past practice." Article I, section 2, of the contractin effect at that time does not refer specifically towork on conveyors. On June 6, 1978, the Employeranswered the Machinists' grievance as follows:The Shuttle-worth [sic] conveyor installed on line#4 was assigned to the Millwrights in accord-ance with the October 3, 1960, agreement signedby the Millwrights and Machinists. Grievancedenied.The record shows that the Shuttleworth conveyoroperates on a principle different from all other con-veyors in operation at the Employer's Milwaukee fa-cility, including the tabletop chain conveyor and themesh-top conveyor. Furthermore, the Employer'splant engineer, Arnold J. Luedtke, gave uncontra-dicted testimony that the Shuttleworth conveyor is anew type of conveyor which had not been previouslyused by the Employer at its Milwaukee operation.C. Contentions of the PartiesAlthough the Employer reassigned the disputedwork on the basis of the 1960jurisdictional agreementand adhered to that reassignment when presented agrievance by the Machinists, it took the position atthe hearing that the work in dispute should be as-signed to employees represented by the Machinistsrather than to employees represented by the Carpen-ters. The Employer states that its preference is basedupon (a) past practice; (b) the avoidance of "split ju-risdictional problems" which may arise in instanceswhere the Shuttleworth and the table top chain con-veyors are connected; and (c) the fact that machinistsare "more familiar" with conveyors used for the pur-pose of conveying "individual bottles and cans." TheMachinists contends that the work should be assignedto its members on the basis of past practice, efficiencyof operation, and economy. Futhermore, the Machin-ists contends that the 1960 agreement should be inter-preted as referring only to work that was in existenceat the time the parties entered into the agreement.The Carpenters contends that the work in disputeshould be assigned to millwrights on the basis of (a)the 1960 agreement and the interpretation given tothe 1960 agreement by the Employer at the time itThe record reflects that the reassignment of the disputed work to thermllwrights represented a settlement of the Carpenters' grievance by andbetween the Employer and the Carpenters319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreassigned the work from the machinists to the mill-wrights: (b) the fact that the Employer assigned workon mesh-top conveyors to the millwrights: and (c) thefact that the millwrights possess the skills necessary toperform the disputed work.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct. it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that there is no agreed-upon method for the vol-untary settlement of the dispute.4The Machinists'grand lodge representative. Kenneth W. Black. stipu-lated at the hearing that on or about January 8. 1979.the Machinists made a threat to the Employer that itwould engage in a strike in furtherance of its claimthat the work in dispute should be assigned to em-ployees represented by the Machinists.Furthermore. the parties stipulated, and we find.that there exists no agreed-upon method for the vol-untary settlement of the dispute. Accordingly, we findthat this dispute is properly before the Board fior de-termination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors. The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.5The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreements and presentassignmentInitially, we have considered the collective-bar-gaining agreements between the Employer and theCarpenters and between the Employer and the Ma-chinists outside the context of the 1960 jurisdictionalagreement. Upon consideration of these contracts inthat light, we find that they are not useful in makingour determination.In addition, we have considered the 1960 jurisdic-tional agreement and the awards made since theagreement became effective on October 3. 1960. Inthis regard, we have carefully considered the testi-'N.L.R.B. v. Radio & Tele iso,, Broadcast Eniginlcrs L U'/vi. b, Lol 1212,.International Brotherho d of Elertrical W,r err. .4 Fl. (10 (0dolilha Bro/ld-casting System]. 364 U.S. 573 (1961).lnrernaicinal A.sscxiation ofMoachinits. L.odge N. 1 74. AF1. ( /0 (J. .Jones Constructiown (Conimpay). 135 NLRB 1402 (1962).mony of the Employer's director of engineering.Frederick J. Hicks. Hicks, who was employed by theEmployer at its Milwaukee operation at the time thatthe parties entered into the 1960 agreement. testifiedthat it was his "thought" that the agreement coveredonly the work in existence at the time the agreementwas consummated. In addition. Hicks testified that 't"was not the intent on my part" to assign futurework. However, there is no evidence to show what, ifanything, an)' of the parties said or did during thecourse of bargaining to indicate that it was the mu-tual intent of the parties to restrict work assignmentsto existing jobs and functions. Thus. there is no sup-port in the record for Hicks' belief that the 1960agreement did not cover jobs and functions createdafter 1960 or fbr his conclusion that the Employererred in reassigning work on the Shuttleworth con-veyor.As noted herein, there appear to have been twooccasions since the 1960 agreement became effectiveon which the Employer introduced new or differentconveyors. once when it began using the mesh-topconveyor and later when it introduced the Shuttle-worth conveyor. After the mesh-top conveyor was in-stalled, the work of maintaining that conveyor wasassigned to the millwrights. It appears that this as-signment was consistent with the 1960 agreement.Furthermore. the record fails to show that there hasbeen any dispute over the assignment of work on themesh-top conveyor. After the Shuttleworth conveyorwas installed, the F[-mploer initially assigned thework on it to machinists and then decided, in light ofthe 1960 jurisdictional agreement, to award the workto millwrights. Thus, the Employer not only changedits initial assignment on the Shuttleworth conveyor.but did so in specific reliance upon the 1960 agree-ment.Upon consideration. we find that the 1960jurisdic-tional agreement and the Employer's present assign-ment favor awarding the work in dispute to employ-ees represented by the Carpenters.2. Employee skills and efficiency of operationThe record shows that both groups of employeespossess the necessary skills to perform the work indispute and both groups could perform it with equalefficienc.' Accordingly. the factors of emploN ee skillb In this regard. we hase conisidered the tesrimon, ot Plalnl Engineer Ar-nold Luedtke that assignment of1 Ihe Aork to mach inists would a;olod theposslhilit otf lsigniig work on one continulous con\eor ioperation Ior tosepa:rate Crail. I.uedtke testified. howeer. that assignmenl o the work tothe millw rights has not resulted in ans more downfliime han when the workwas assigned It) the machinists. In according preference to the machinists.l.uedtke said he elt that machinists had more experience thant IlliYghtls inpreforming work on consesors thalt carrs IndilidIual hboltles a id canll,lw Ce'.er there is no showing tha eperience in ihe the alhletp cliai i colllstlprosided the ilaichinist ls tihll speci./led kill tr perlorming ork in320 DISTRICT =10 AEROSPACE WORKERSand efficiency of operation favor neither group andare neutral in resolving the dispute before us.3. Industry practiceThe Employer's plant engineer. Arnold J. Luedtke.testified that prior to the installation of the Shuttle-worth conveyor at the Employer's Milwaukee opera-tion, a "similar" type of Shuttleworth conveyor wasplaced in operation at a Schlitz plant in Syracuse.New York. He testified that installation and mainte-nance of the conveyor system at the Syracuse locationwas assigned by Schlitz to employees represented b5Machinists. There is no additional evidence regardingindustry practice. We find that the assignment ofwork at the Schlitz plant in Syracuse is insufficient toestablish a practice in the industry.4. The Employer's preferenceIn view of the facts of this case, we are unwilling togive substantial weight to the factors relied upon bthe Employer in according preference to its employ-ees who are represented by Machinists. Moreover. weconclude that, in the circumstances of this case, theEmployer's current preference is contrary to theweight of other relevant factors. Accordingly. we findthat even though the Employer's present preference isa factor which favors awarding the disputed work toemployees represented by Machinists, it is not enti-tled to controlling weight.ConclusionHaving considered all pertinent factors presentherein, we conclude that employees represented b)the Shuttleworth conveyor. In addition. Luedtke said that he wsas of theopinion that the experience of machinists on conveyors carrying Individualbottles and cans amounted to "past practice" which favored machinists livermillwrights. As noted herein, however, the Shuttleworth *was a tpe of con-veyor not previously used at the Emplo)er's Milwaukee operation. Further-more, the millwrights, as well as the machinists, had performed work onconveyors used for carrying bottles and cans for some sears prior to 1978Carpenters are entitled to perform the work in dis-pute. In making this determination, we are awardingthe work in question to employees represented byCarpenters. but not to that Union or its members.Our present determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing and the entire record in this proceeding, theNational Labor Relations Board makes the followingDetermination of Dispute:I. Employees employed by Pabst Brewing Com-pany who are represented by Carpenters DistrictCouncil of Milwaukee County and Vicinity of theUnited Brotherhood of Carpenters and Joiners ofAmerica. AFI. CIO, are entitled to perform the workof installation and maintenance of the Shuttleworthconveyor on line number four at the Employer's op-eration in Milwaukee. Wisconsin.2. District No. 10 of the International Associationof Machinists and Aerospace Workers. AFL -CIO. isnot entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require Pabst Brew-ing Company to assign the aforementioned work toemployees represented b,, that labor organization.3. Within 10 dads of the date of this Decision andDetermination of Dispute. District No. 10 of the In-ternational Association of Machinists and AerospaceWorkers. AFL ('10. shall notify the Regional Direc-tor for Region 30. in writing. whether or not it willrefrain from forcing or requiring Pabst Brewing Com-pany. bh means proscribed by Section 8(b)(4(D) of'the Act. to assign the work in dispute to employeesrepresented b District No. 10 of the InternationalAssociation of Machinists and Aerospace Workers.AFL-CIO. rather than employees represented byCarpenters District Council of Milwaukee Countyand Vicinity of the United Brotherhood of Carpen-ters and Joiners of America. AFL-CIO.321